

Contract Acceptance Notice - Reseller


To:
WAAT Media Corporation, United States of America, registered no. 2512380 and
Address: 18226 Ventura Blvd. Suite 102 Tarzana, Ca 91356
 
Attention: Camill Sayadeh
 
Fax: +1 818 708 0598
From the Vodafone Group Company
identified opposite:
Vodafone Hungary Ltd (CRN: Cg. 01-10-044159), a company incorporated in Hungary
and whose registered office is 1062 Budapest, Váci út 1-3..
CC:
Vodafone Group Services Limited
Vodafone House
The Connection,
Newbury, Berkshire RG14 2FN
United Kingdom
Attention: Executive Head of Content Development (Graeme Ferguson)
Fax: +44 207 212 0312
Territory
Hungary



We accept the Standing Offer set out in the Master Agreement entered into
between you and VGSL dated 17 January 2005 (entitled “Vodafone Master Global
Content Reseller Terms and Conditions”), a copy of which (together with any
relevant Content Schedules) we have seen.


We elect that our Contract’s Commencement Date be 29 September 2003.


Signed on behalf of:
The Vodafone Group Company
Identified above
             
 [sig_attila.jpg] 
     
Print signatories’ name: Vital Attila
             
Position: CEO
             
Date signed:
     

 
NB - Prior to signing this Contract Acceptance Notice, the Vodafone Group
Company must be sent copies of the final,
signed versions of: (1) Terms and Conditions; and (2) Content Schedule(s).



--------------------------------------------------------------------------------

